Motion Granted and Abatement Order filed March 27, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00897-CR
                                    ____________

                           JOHN JAMES CREEL, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                          On Appeal from the 56th District Court
                                Galveston, County, Texas
                            Trial Court Cause No. 06CR1228


                                ABATEMENT ORDER

       Appellant has requested abatement pending the filing of a motion to dismiss this
appeal. The motion is GRANTED.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated in thirty (30) days. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate
the appeal on its own motion.

       It is so ORDERED.

                                          PER CURIAM
Panel consists of Justices Frost, Brown, and Christopher.